DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 02/22/2021.
Claims 1, 7-9, and 12 have been amended. Claim 6 has been newly canceled and no claims have been newly added.
Claims 1-5 and 7-18 are currently pending.
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/12/2020.

Claims 1-5 and 7-12 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 discloses Y21632 as a ROCK inhibitor, however it appears that this is a typo and should instead recite Y27632 as stated in paragraph [0089] of page 31 of the instant specification.
For examination purposes the ROCK inhibitor is interpreted as Y27632.
  Appropriate correction is required.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe et al (US 2014/0370007-from IDS filed 10/26/2018) in view of Gamm et al (US 2011/0081719-from IDS filed 10/26/2018).
The amended claims are drawn to a method of culturing corneal endothelial cells (CECs) in vitro comprising providing a culture of eye field stem cells (EFSCs) and promoting WNT signaling in the EFSCs to produce a culture of ocular neural crest stem cells (NCSCs) and suppressing TGF-beta and ROCK signaling in the culture of NCSCs, thereby culturing CECs.
Regarding claim 1, McCabe teach a method of culturing corneal endothelial cells (CECs) in vitro (a method of culturing corneal endothelial cells in vitro; paragraphs [0009], [0130], [0225], [0261]) comprising, providing a culture of ocular neural crest stem cells (NCSCs) (providing a culture of ocular neural crest stem cells; paragraph [0009], [0167], [0192]), and suppressing TGFB and ROCK signaling in the culture (utilizing SB431542 (a TGFB inhibitor) and a ROCK inhibitor (suppressing TGFB and ROCK signaling in the culture); paragraphs [0188], [0217], [0260], [0264], [0266]), thereby culturing CECs (thereby culturing CECs; paragraphs [0009], [0130], [0217], [0225]).
McCabe further discloses comprising the earlier step of providing a culture of pluripotent stem cells and promoting WNT signaling in these cells to produce the culture of NCSCs (culturing cells in the presence of a Wnt pathway activator to produce neural crest stem cells; paragraph [0194]). 
McCabe does not specifically disclose that the cells exposed to the WNT signaling include eye field stem cells (EFSCs) prior to formation of NCSCs. 
Gamm discloses culturing pluripotent stem cells into eye field stem cells and then into retinal progenitors (abstract; figure 1; paragraphs [0017], [0022], [0034], [0063], [0134]).
 One of ordinary skill in the art would have been motivated to modify the method of McCabe, to recognize and include eye field stem cells (EFSCs), as previously disclosed by Gamm, in order to provide a substantially pure culture of certain human neuroepithelial lineage cells, including retinal progenitor cells, that accurately model in vitro differentiation and development, and for simplified methods of producing such 

Regarding claim 2, McCabe teach that the suppressing step is conducted in a feeder-free media (prior to differentiation into NCSCs, said ES cells may be maintained in culture in the absence of feeder cells; paragraph [0071]) and serum-free defined media (and serum-free; paragraph [0218]) by applying a small molecule differentiator to the culture (wherein the media contains a ROCK inhibitor (by applying a small molecule differentiator to the culture); paragraph [0264]).
Regarding claim 3, McCabe teach that the small molecule differentiator is selected from a ROCK inhibitor (paragraph [00264]), a TGFB inhibitor (paragraph [00266]), or both.
Regarding claim 4, McCabe teach wherein the ROCK inhibitor is H-1125 or Y27632 (paragraph [0264]), and wherein the TGFB inhibitor is SB431542 (paragraph [0266]).
Regarding claim 5, McCabe teach wherein the CEC culture is expanded into a sheet of cells (claim 110).
Regarding claim 7, McCabe discloses wherein WNT signaling is promoted by removing a WNT pathway signaling inhibitor from the cells (culturing cells in the presence of a Wnt pathway activator to produce neural crest stem cells (removing a WNT pathway signaling inhibitor from the cells); paragraph [0194]). 

Regarding claim 8, McCabe further discloses wherein the majority of NCSCs express neural crest markers p75NTR (p75 (NGFR) (p75NTR); paragraph [0073]) and HNK-1 (paragraph [0073]).
Regarding claim 9, McCabe further discloses further comprising the earlier step of providing a culture of pluripotent stem cells (PSCs) and inducing differentiation to become CECs (obtaining corneal endothelial cells through directed differentiation of pluripotent stem cells; paragraph [0179]). 
Regarding claim 10, McCabe does not disclose wherein the majority of EFSCs express markers PAX6 and LHX2. 
Gamm discloses wherein the majority of EFSCs express markers PAX6 and LHX2 (cells in the culture are eye field cells expressing Pax6 and Lhx2 (wherein the majority of EFSCs express markers PAX6 and LHX2); paragraph [0063]). 
One of ordinary skill in the art would have been motivated to modify the method of McCabe to include wherein the majority of EFSCs express markers PAX6 and LHX2, as previously disclosed by Gamm, in order to provide an improved method of producing corneal endothelial with a superior culture of stem cells that are induced into CECs.
Regarding claim 11, McCabe further discloses wherein PSCs are cultured with a WNT pathway signaling inhibitor (paragraphs [0179], [0194]), a BMP pathway signaling inhibitor (paragraph [0063]), and a TGF-B pathway signaling inhibitor (paragraphs [0059], [0062]).
Regarding claim 12, McCabe further discloses wherein the WNT pathway signaling inhibitor is IWP2 (paragraph [0194]), the BMP pathway signaling inhibitor is 
Therefore the combined teachings of McCabe et al and Gamm et al render obvious Applicant’s invention as claimed.



Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.
Applicant argues that retinal progenitors are not equivalent to NCSCs. Applicant argues that there is no teaching of producing a culture of NCSCs from EFSCs in the cited references and Applicant asserts that their claims are allowable for at least this reason.
This is not found persuasive. The obviousness rejection does not state that retinal progenitors are equivalent to NCSCs. McCabe also starts with pluripotent stem cells and exposes them to WNT signaling which will inherently provide eye field stem cells as they are an intermediate cell type between pluripotent stem cells and the more differentiated eye field cells McCabe also exposes the NCSCs produced after this WNT signaling to inhibitors of TGF-beta and ROCK signaling to produce the CECs. Gamm provides the suggestion that EFSC are an intermediate cell type between the pluripotent stem cells and the more differentiated eye field cells.
Applicant argues that their multi-step process is additionally allowable because it produces surprising results and a person of ordinary skill in the art, looking to the cited references, would not have derived Applicant’s claimed method. Applicant asserts that eye development and ocular cell fate restriction is a complex process involving selective 
This is not found persuasive. McCabe teaches the use of inhibition of TGF-beta, BMP and WNT signaling in their method to arrive at CECs as described above and thus this does not appear to be unexpected results.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.





Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632